 

NCI Control Number: N43CO-2012-00073

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

 

 

 

[ex10-33form1.jpg]

 

 

 

 



Contract Number : HHSN261201200073C

NCI Control Number : N43CO-2012-00073

 

TABLE OF CONTENTS

 

PART I - THE SCHEDULE 4 SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS 4
ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES 4 ARTICLE B.2. PRICES 4
ARTICLE B.3. ADVANCE UNDERSTANDINGS 4 SECTION C -
DESCRIPTION/SPECIFICATIONS/WORK STATEMENT 6 ARTICLE C.1. STATEMENT OF WORK 6
ARTICLE C.2. REPORTING REQUIREMENTS 6 ARTICLE C.3. INVENTION REPORTING
REQUIREMENT 9 SECTION D - PACKAGING, MARKING AND SHIPPING 11 SECTION E -
INSPECTION AND ACCEPTANCE 11 SECTION F - DELIVERIES OR PERFORMANCE 12 ARTICLE
F.1. PERIOD OF PERFORMANCE 12 ARTICLE F.2. DELIVERIES 12 ARTICLE F.3. CLAUSES
INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998) 13 SECTION G - CONTRACT
ADMINISTRATION DATA 14 ARTICLE G.1. CONTRACTING OFFICER’S REPRESENTATIVE (COR)
14 ARTICLE G.2. KEY PERSONNEL, HHSAR 352.242-70 (January 2006) 14 ARTICLE G.3.
INVOICE SUBMISSION 14 ARTICLE G.4. POST AWARD EVALUATION OF CONTRACTOR
PERFORMANCE 17 SECTION H - SPECIAL CONTRACT REQUIREMENTS 18 ARTICLE H.1. HUMAN
SUBJECTS 18 ARTICLE H.2. HUMAN MATERIALS 18 ARTICLE H.3. HUMAN MATERIALS
(ASSURANCE OF OHRP COMPLIANCE) 18 ARTICLE H.4. NIH POLICY ON ENHANCING PUBLIC
ACCESS TO ARCHIVED PUBLICATIONS RESULTING FROM NIH-FUNDED RESEARCH 18 ARTICLE
H.5. NEEDLE DISTRIBUTION 19 ARTICLE H.6. ACKNOWLEDGEMENT OF FEDERAL FUNDING 19
ARTICLE H.7. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH 19 ARTICLE H.8.
DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION 19 ARTICLE H.9.
LIMITATIONS ON SUBCONTRACTING - SBIR 19 ARTICLE H.10. ELECTRONIC AND INFORMATION
TECHNOLOGY ACCESSIBILITY, HHSAR 352.239-73(b) (January 2010) 19 ARTICLE H.11.
PUBLICATION AND PUBLICITY 20 ARTICLE H.12. REPORTING MATTERS INVOLVING FRAUD,
WASTE AND ABUSE 20 ARTICLE H.13. YEAR 2000 COMPLIANCE 20 PART II - CONTRACT
CLAUSES 21 SECTION I - CONTRACT CLAUSES 21 ARTICLE I.1. GENERAL CLAUSES FOR A
FIXED-PRICE RESEARCH AND DEVELOPMENT SBIR PHASE I CONTRACT 21 ARTICLE I.2.
AUTHORIZED SUBSTITUTION OF CLAUSES 23 ARTICLE I.3. Additional Contract Clauses
24 ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT 25 PART
III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS 26 SECTION J - LIST OF
ATTACHMENTS 26 1.  Statement of Work 26 2.  Invoice Instructions for NIH
Fixed-Price Contracts, NIH(RC)-2 26 3.  Safety and Health 26 4.  Disclosure of
Lobbying Activities, SF-LLL 26

 

- 2 -

 

 

NCI Control Number: N43CO-2012-00073

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS 27 SECTION K - REPRESENTATIONS AND
CERTIFICATIONS 27 1.  Annual Representations and Certifications 27 2.  Annual
Representations and Certifications, FAR Clause 52.204-8 27

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

- 3 -

 

 

Contract Number : HHSN261201200073C

NCI Control Number : N43CO-2012-00073

 

PART I - THE SCHEDULE

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

The goal of this project is to characterize Enumeral’s technology for the * on
clinical samples and to * for an * to be used in Phase II. Enumeral’s platform
is ideally suited for the measurement of * samples, as it can * from any tissue
in the body. The system will be characterized with commercially available
reagents and tested on * samples to measure *, *, and gene expression.

 

ARTICLE B.2. PRICES

 

a.The total fixed price of this contract is $199,833.

 

b.Upon delivery and acceptance of the services described in SECTION C of this
contract and identified in the schedule of charges below, the Government shall
pay to the Contractor the unit price(s) set forth below:

 

Description  Invoice#  Period Covered  Funded Amount  PDF of Kick-off
Presentation  HHSN261201200073C-01  09/28/12-10/31/12  $49,958  Quarterly Report
1  HHSN261201200073C-02  10/01/12-12/31/12  $49,958  Quarterly Report 2 
HHSN261201200073C-03  01/01/13-03/31/13  $49,958  Draft Commercialization Plan,
Draft Summary of Salient Results, Draft Final Report  HHSN261201200073C-04 
09/28/12-05/31/13  $24,979  PDF of Final Presentation,
Final Report, Final Summary
of Salient Results, Final Commercialization Plan  HHSN261201200073C-05 
09/28/12-06/27/13  $24,980  Total Fixed Price        $199,833 

 

ARTICLE B.3. ADVANCE UNDERSTANDINGS

 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 

a.Indirect Costs

 

1.In no event shall the final amount reimbursable for Fringe Benefits exceed a
ceiling of 25% of Direct Labor. In no event shall the final amount reimbursable
for General and Administrative expense exceed a ceiling of 40% of Fringe
Benefits, Direct Labor, and Total Other Direct Costs. Enumeral does not have a
negotiated rate agreement in place.

 

b.Consultants Consultant fee to be paid to the following individual:

 

Name  Rate Per Hour   Hours   Total Cost  *   *    *   $15,000 

 

Award of this consulting agreement shall not proceed without the prior written
approval of the Contracting Officer.

 

- 4 -

 



NCI Control Number: N43CO-2012-00073

 

c.Contract Number Designation

 

On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the two contract numbers that appear on the face page of the
contract as follows:

 

Contract No. HHSN 261201200073C

 

NCI Control No. N43C)-2012-00073

 

d.*

 

All * used in performance of the contract shall be de-linked and de-identified.

 

- 5 -

 

 

NCI Control Number: N43CO-2012-00073

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

ARTICLE C.1. STATEMENT OF WORK

 

a.Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work, dated August 15, 2012, set forth in SECTION J-List of
Attachments, attached hereto and made a part of this contract.

 

ARTICLE C.2. REPORTING REQUIREMENTS

 

All reports required herein shall be submitted in electronic format. In
addition, one hardcopy of each report shall be submitted to the Contracting
Officer.

 

All electronic reports submitted shall be compliant with Section 508 of the
Rehabilitation Act of 1973. Additional information about testing documents for
Section 508 compliance, including specific checklists, by application, can be
found at: http://www.hhs.gov/web/508/index.html under “Helpful Resources.”

 

a.Technical Reports

 

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with the DELIVERIES Article in SECTION F of this
contract:

 

1.1. Kick-off Presentation

 

The contractor shall prepare and submit a kick-off presentation. Presentation of
the slides will occur either in-person, through Webinar, or teleconference. The
presentation shall cover the following:

 

a. Discussion of company/project status, particularly changes that occurred
since the proposal submission

b. Company’s recent achievements (patents, publications, sales, regulatory
approvals, partnerships, awards, etc.)

c. Status of the field

d. Status of commercial and academic competitors

e. Where the proposed project is positioned against the state of the art

f. Intellectual property landscape

g. Refresher on the proposed technology/ R&D

h. Detailed plan for the first budget period of the contract

i. Milestones (technical and commercial) to be achieved by the end of the first
budget period of the grant

j. Discussion of anticipated technical risks and alternative approaches

k. Questions to the NCI

 

2.Quarterly Report

 

The contractor shall submit two Quarterly Reports which shall include:

 

a. Summary of technical objectives with status of each objective clearly marked
(e.g. Previously complete, complete during the reporting period, not started,
etc.)

b. Clear description of activities accomplished in the quarter

c. Analysis of experimental data and presentation of selected data

d. Comments regarding the timeliness of performance

 

- 6 -

 

 

NCI Control Number: N43CO-2012-00073

 

e. Brief explanation of objectives/activities to be pursued in the next
reporting period

The report shall generally be no longer than 5 pages excluding tables presenting
the data, figures, images, and graphs.

 

3.Draft Commercialization Plan

 

The contractor shall submit a commercialization plan which shall include:

 

a. Value of the SBIR/STTR Project, Expected Outcomes, and Impact.

 

Describe, in layperson’s terms, the proposed project and its key technology
objectives. State the product, process, or service to be developed in Phase III.
Clarify the need addressed, specifying weaknesses in the current approaches to
meet this need. In addition, describe the commercial applications of the
research and the innovation inherent in this application. Be sure to also
specify the potential societal, educational, and scientific benefits of this
work. Explain the non-commercial impacts to the overall significance of the
project. Explain how the SBIR/STTR project integrates with the overall business
plan of the company.

 

b. Organization.

 

Give a brief description of your organization including corporate objectives,
core competencies, present size (annual sales level and number and types of
employees), history of previous Federal and non-Federal funding, regulatory
experience, and subsequent commercialization, and any current products/services
that have significant sales. Include a short description of the origins of the
company. Indicate your vision for the future, how you will grow/maintain a
sustainable business entity, and how you will meet critical management functions
as your company evolves from a small technology R&D business to a successful
commercial entity.

 

c. Market, Customer, and Competition.

 

Describe the market and/or market segments you are targeting and provide a brief
profile of the potential customer. Tell what significant advantages your
innovation will bring to the market, e.g., better performance, lower cost,
faster, more efficient or effective, new capability. Explain the hurdles you
will have to overcome in order to gain market/customer acceptance of your
innovation. Describe any strategic alliances, partnerships, or licensing
agreements you have in place to get FDA approval (if required) and to market and
sell your product. Briefly describe your marketing and sales strategy. Give an
overview of the current competitive landscape and any potential competitors over
the next several years. (It is very important that you understand and know the
competition.)

 

d. Intellectual Property (IP) Protection.

 

Describe how you are going to protect the IP that results from your innovation.
Also note other actions you may consider taking that will constitute at least a
temporal barrier to others aiming to provide a solution similar to yours.

 

e. Finance Plan.

 

Describe the necessary financing you will require to commercialize the product,
process, or service, and when it will be required. Describe your plans to raise
the requisite financing to launch your innovation into Phase III and begin the
revenue stream. Plans for this financing stage may be demonstrated in one or
more of the following ways:

 

- 7 -

 

 

NCI Control Number: N43CO-2012-00073

 

·    Letter of commitment of funding.

·    Letter of intent or evidence of negotiations to provide funding, should the
Phase II project be successful and the market need still exist.

·    Letter of support for the project and/or some in-kind commitment, e.g., to
test or evaluate the innovation.

·    Specific steps you are going to take to secure Phase III funding.

 

f. Production and Marketing Plan.

 

Describe how the production of your product/process/service will occur (e.g.,
in-house manufacturing, contract manufacturing). Describe the steps you will
take to market and sell your product/process/ service. For example, explain
plans for licensing, Internet sales, etc.

 

g. Revenue Stream.

 

Explain how you plan to generate a revenue stream for your company should this
project be a success. Examples of revenue stream generation include, but are not
limited to, manufacture and direct sales, sales through value added resellers or
other distributors, joint venture, licensing, service. Describe how your
staffing will change to meet your revenue expectations.

 

The Contracting Officer Representative (COR) will provide comments regarding the
Draft Commercialization Plan within ten (10) days from the receipt date of the
document.

 

4.Draft Final Report and Draft Summary of Salient Results

 

The Draft Final Report shall consist of the work performed and results obtained
for the entire contract period of performance as stated in SECTION F of this
contract. This report shall be in sufficient detail to describe comprehensively
the results achieved.

 

The Draft Summary of Salient Results shall consist of a summary (not to exceed
200 words) of salient results achieved during the performance of the contract.

 

Both the Draft Final Report and Draft Summary of Salient Results shall be
submitted within 15 days after completing month 8 of contract performance. The
COR will provide comments regarding the Draft Final Report and Draft Summary of
Salient Results within ten (10) days from the receipt date of the document.

 

5.Final Commercialization Plan

 

The Contractor shall provide the Final Commercialization Plan by the completion
date of the contract. This document shall include the changes required in the
Draft Commercialization Plan as well as the comments provided by the COR.

 

6.Final Report

 

The Contractor shall provide the Final Report by the completion date of the
contract. This document shall include the changes required in the Draft Final
Report as well as the comments provided by the COR.

 

- 8 -

 

 

NCI Control Number: N43CO-2012-00073

 

7.Final Presentation

 

The contractor shall prepare and submit a final presentation. Presentation of
the slides will occur either in-person, through Webinar, or teleconference. The
presentation shall cover the following:

 

a. Discussion of company/project status

b. Company’s achievements during the performance period (patents, publications,
sales, regulatory approvals, partnerships, awards, etc.)

c. Detailed results of the performed research and development

d. Discussion of proposed milestones and whether they were achieved during the
contract performance

e. Summary of submitted commercialization plan

f. If the company is interested in pursuing Phase II research, discussion of the
anticipated Phase II activities with emphasis on how they fit in the
commercialization plan

g. Questions to the NCI

 

8.Summary of Salient Results

 

The Contractor shall submit, with the Final Report, a summary (not to exceed 200
words) of salient results achieved during the performance of the contract.

 

b.Other Reports/Deliverables

 

1.Section 508 Annual Report

 

The contractor shall submit an annual Section 508 report in accordance with the
schedule set forth in the ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY
Article in SECTION H of this contract. The Section 508 Report Template and
Instructions for completing the report are available at: http://www.hhs.gov/od
under “Vendor Information and Documents.”

 

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

 

All reports and documentation required by FAR Clause 52.227-11, Patent
Rights-Ownership by the Contractor including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification, shall be directed to the Division of Extramural Inventions and
Technology Resources (DEITR), OPERA, OER, NIH, 6705 Rockledge Drive, Suite 310,
MSC 7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986). In addition,
one copy of an annual utilization report, and a copy of the final invention
statement, shall be submitted to the Contracting Officer. The final invention
statement (see FAR 27.303(b)(2)(ii)) shall be submitted to the Contracting
Officer on the expiration date of the contract.

 

The annual utilization report shall be submitted in accordance with the
DELIVERIES Article in SECTION F of this contract. All reports shall be sent to
the following address:

 

Heidi Crawley
Contracting Officer
NCI/OA/TSB
Office of Acquisitions
National Cancer Institute
8490 Progress Drive, Room 4045
Frederick, MD 21701-4992

 

- 9 -

 

 

NCI Control Number: N43CO-2012-00073

 

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

 

To assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http;//www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 

- 10 -

 

 

NCI Control Number: N43CO-2012-00073

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

 

SECTION E - INSPECTION AND ACCEPTANCE

 

a.The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided.

 

b.For the purpose of this SECTION, Contracting Officer’s Representative is the
authorized representative of the Contracting Officer.

 

c.Inspection and acceptance will be performed at:

 

*
National Cancer Institute
SBIR Development Center
6116 Executive Blvd.
Suite 402, MSC 8332
Bethesda, MD 20892-8332

 

Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.

 

d.This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.

 

FAR Clause 52.246-7, Inspection of Research and Development - Fixed Price
(August 1996).

 

- 11 -

 

 

NCI Control Number: N43CO-2012-00073

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F.1. PERIOD OF PERFORMANCE

 

The period of performance of this contract shall be from 09/28/12 through
06/27/13.

 

ARTICLE F.2. DELIVERIES

 

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in the Statement of Work Article in SECTION C
of this contract and upon delivery and acceptance by the Contracting Officer, or
the duly authorized representative, of the following items in accordance with
the stated delivery schedule:

 

a.The items specified below as described in the REPORTING REQUIREMENTS Article
in SECTION C of this contract will be required to be delivered F.o.b.
Destination as set forth in FAR 52.247-35, F.o.b. DESTINATION, WITHIN CONSIGNEES
PREMISES (APRIL 1984), and in accordance with and by the date(s) specified
below:

 

Item No.   Description   Quantity   Delivery Schedule 1   Kick Off Presentation
  Three (3) Copies   Kick-Off Presentation slides(PDF) to be delivered at the
conclusion of the Kick-Off Presentation which must be completed within 60 days
of contract award. 2   Quarterly Report One   Three (3) Copies   01/15/2013 3  
Quarterly Report Two   Three (3) Copies   04/15/2013 4   Draft Commercialization
Plan, Draft Final Report
and Draft Summary of Salient Results   Three (3) Copies   06/15/2013 5   Final
Presentation, Final Summary of Salient Results, Final Report and Final
Commercialization Plan   Three (3) Copies   06/27/2013 6   Final Invention
Statement   Three (3) Copies   06/27/2013 7   Invention Disclosure Report  
Three (3) Copies   06/27/2013 8   Section 508 Conformance Certification   Two
(2) Copies   06/27/2013

 

b.The above items shall be addressed and delivered to:

 

Addressee   Deliverable Item No   Quantity *
Contracting Officer
*   Items 1-8   1 electronic copy *
Contract Specialist
*   Items 1-8   1 electronic copy *
Contracting Officer’s Representative
*   Items 1-6   1 electronic copy

 

- 12 -

 

 

NCI Control Number: N43CO-2012-00073

 

Addressee   Deliverable Item No   Quantity OPERA, OEH, NIH 6705
Rockledge Drive
Suite 310, MSC 7980
Bethesda, MD 20892-7980   Item 7   1 hard copy

 

c.Unless otherwise specified, deliveries shall be made to the Delivery Point
specified above Mondays through Fridays between the hours of 8:30a.m. and
3:30p.m. EST only. Supplies or services scheduled for delivery on a Federal
Holiday or on the weekend shall be made the following business day.

 

ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (August 1989) with Alternate I (April 1984).

 

52.242-17, Government Delay of Work (April 1984).

 

- 13 -

 

 

NCI Control Number: N43CO-2012-00073

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1. CONTRACTING OFFICER’S REPRESENTATIVE (COR)

 

The following Contracting Officer’s Representative (COR) will represent the
Government for the purpose of this contract:

 

*

 

The COR is responsible for: (1) monitoring the Contractor’s technical progress,
including the surveillance and assessment of performance and recommending to the
Contracting Officer changes in requirements; (2) interpreting the statement of
work and any other technical performance requirements; (3) performing technical
evaluation as required; (4) performing technical inspections and acceptances
required by this contract; and (5) assisting in the resolution of technical
problems encountered during performance.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor for any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

 

The Government may unilaterally change its COR designation.

 

ARTICLE G.2. KEY PERSONNEL, HHSAR 352.242-70 (January 2006)

 

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.

 

(End of Clause)

 

The following individual is considered to be essential to the work being
performed hereunder:

 



Name   Title Dr. Arthur Tinkelenberg   Principal Investigator



 

ARTICLE G.3. INVOICE SUBMISSION

 

a.Invoice Instructions for NIH Fixed-Price Type Contracts, NIH(RC)-2, are
attached and made part of this contract. The Contractor shall follow the
attached instructions and submission procedures specified below to meet the
requirements of a “proper invoice” pursuant to FAR Subpart 32.9, Prompt Payment.

 

E-Mail:amy.bandel@nih.gov

 

The Contractor shall submit an electronic copy of the payment request to the
approving official instead of a paper copy. The payment request shall be
transmitted as an attachment via e-mail to the address listed above in one of
the following formats: MSWord, MS Excel, or Adobe Portable Document Format
(PDF). Only one payment request shall be submitted per e-mail and the subject
line of the e-mail shall include the Contractor’s name, contract number, and
unique invoice number.

[Note: The original payment request must still be submitted in hard copy and
mailed to the designated billing office to meet the requirements of a “proper
invoice. ]

 

- 14 -

 

 

NCI Control Number: N43CO-2012-00073

 

1.Payment requests shall be submitted to the offices identified below. Do not
submit supporting documentation (e.g., receipts, time sheets, vendor invoices,
etc.) with your payment request unless specified elsewhere in the contract or
requested by the Contracting Officer.

 

a.The original invoice shall be submitted to the following designated billing
office:

 

National Institutes of Health
Office of Financial Management
Commercial Accounts
2115 East Jefferson Street, Room 4B-432, MSC 8500
Bethesda, MD 20892-8500

 

b.One courtesy copy of the original invoice shall be submitted electronically as
follows:

 

1.The Contractor shall scan the original payment request (invoice) in Adobe
Portable Document Format (PDF) along with the necessary supporting documentation
as one single attachment.

 

2.Save the single attachment (scanned invoice along with any supporting
documentation) in the following format: YourVendorName_Invoice number (e.g., if
you are submitting Invoice 123456, save the single attachment as
‘‘ABC_Company_Invoice 123456”) [Note: Please do not use special characters such
as (#, $, %,*, &, !) when saving your attachment. Only the underscore symbol (_)
is permitted.]

 

3.Transmit the saved single attachment via e-mail to the appropriate branch’s
Central Point of Distribution as identified in subparagraph 2.b. below. Only one
payment request shall be submitted per e-mail and the subject line of the e-mail
shall include the Contract Number_ Contract Title_ Contractor’s Name_ unique
Invoice number

 

(e.g, HHSN261201200068C_Clinical Genetics Support_ABC Company_Invoice 12345)
[Note: The original payment request must still be submitted in hard copy and
mailed to the designated billing office listed in subparagraph a, above, to meet
the requirements of a “proper invoice.” Also, The Contractor must certify on the
payment request that the electronic courtesy copy is a duplicate of the original
invoice mailed to NIH’s Office of Financial Management.]

 

2.In addition to the requirements specified in FAR 32.905 for a proper invoice,
the Contractor shall include the following information on the face page of all
payment requests:

 

a. Name of the Office of Acquisitions. The Office of Acquisitions for this
contract is National Cancer Institute.

 

- 15 -

 

 

NCI Control Number: N43CO-2012-00073

 

b. Central Point of Distribution. For the purpose of this contract, the Central
Point of Distribution is NCI OA Branch C - ncibranchcinvoices@mail.nih.gov .

 

c. Federal Taxpayer Identification Number (TIN). If the Contractor does not have
a valid TIN, it shall identify the Vendor Identification Number (VIN) on the
payment request. The VIN is the number that appears after the Contractor’s name
on the face page of the contract. [Note: A VIN is assigned to new contracts
awarded on or after June 4, 2007, and any existing contract modified to include
the VIN number.] If the Contractor has neither a TIN, DUNS, or VIN, contact the
Contracting Officer.

 

d. DUNS or DUNS+4 Number. The DUNS number must identify the Contractor’s name
and address exactly as stated in the contract and as registered in the Central
Contractor Registration (CCR) database. If the Contractor does not have a valid
DUNS number, it shall identify the Vendor Identification Number (VIN) on the
payment request. The VIN is the number that appears after the Contractor’s name
on the face page of the contract. [Note: A VIN is assigned to new contracts
awarded on or after June 4, 2007, and any existing contract modified to include
the VIN number.] If the Contractor has neither a TIN, DUNS, or VIN, contact the
Contracting Officer.

 

e. Invoice Matching Option. This contract requires a two-way match.

 

f. Unique Invoice Number. Each payment request must be identified by a unique
invoice number, which can only be used one time regardless of the number of
contracts or orders held by an organization.

 

g. Contract Title: The contract title, located in block 15B of the first page of
the contract document, shall be placed on all invoices submitted for payment.

 

b.Inquiries regarding payment of invoices shall be directed to the designated
billing office, (301) 496-6452.

 

- 16 -

 

 



NCI Control Number: N43CO-2012-00073

 

ARTICLE G.4. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

a.Contractor Performance Evaluations

 

Interim and final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR Subpart 42.15. The final performance evaluation
will be prepared at the time of completion of work.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be final.

 

Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

b.Electronic Access to Contractor Performance Evaluations

 

Contractors may access evaluations through a secure Web site for review and
comment at the following address:

 

http://www.cpars.gov

 

- 17 -

 

 

NCI Control Number: N43CO-2012-00073

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H.1. HUMAN SUBJECTS

 

It is hereby understood and agreed that research involving human subjects shall
not be conducted under this contract, and that no material developed, modified,
or delivered by or to the Government under this contract, or any subsequent
modification of such material, will be used by the Contractor or made available
by the Contractor for use by anyone other than the Government, for experimental
or therapeutic use involving humans without the prior written approval of the
Contracting Officer.

 

ARTICLE H.2. HUMAN MATERIALS

 

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

 

ARTICLE H.3. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)

 

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

 

The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects. This restriction applies to all
collaborating sites without OHRP-approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.

 

Provision by the Contractor to the Contracting Officer of a properly completed
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required. The human subject certification can be met by submission of a self
designated form, provided that it contains the information required by the
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310).

 

ARTICLE H.4. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS
RESULTING FROM NIH-FUNDED RESEARCH

 

NIH-funded investigators shall submit to the NIH National Library of Medicine’s
(NLM) PubMed Central (PMC) an electronic version of the author’s final
manuscript, upon acceptance for publication, resulting from research supported
in whole or in part with direct costs from NIH. NIH defines the author’s final
manuscript as the final version accepted for journal publication, and includes
all modifications from the publishing peer review process. The PMC archive will
preserve permanently these manuscripts for use by the public, health care
providers, educators, scientists, and NIH. The Policy directs electronic
submissions to the NIH/NLM/PMC: http://www.pubmedcentral.nih.gov.

 

Additional information is available at
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-08-033.html.

 

- 18 -

 

 

NCI Control Number: N43CO-2012-00073

 

ARTICLE H.5. NEEDLE DISTRIBUTION

 

The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.

 

ARTICLE H.6. ACKNOWLEDGEMENT OF FEDERAL FUNDING

 

The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources.

 

ARTICLE H.7. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

 

The Contractor shall not use contract funds for (1) the creation of a human
embryo or embryos for research purposes; or (2) research in which a human embryo
or embryos are destroyed, discarded, or knowingly subjected to risk of injury or
death greater than that allowed for research on fetuses in utero under 45 CFR
46.204(b) and Section 498(b) of the Public Health Service Act (42 U.S.C.
289g(b)). The term “human embryo or embryos” includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.

 

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

 

ARTICLE H.8. DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

 

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.

 

ARTICLE H.9. LIMITATIONS ON SUBCONTRACTING - SBIR

 

The Contractor shall perform a minimum of two-thirds of the research and/or
analytical effort (total contract price less profit/fee) conducted under this
contract. Any deviation from this requirement must be approved in writing by the
Contracting Officer.

 

ARTICLE H.10. ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY, HHSAR
352.239-73(b) (January 2010)

 

a.Pursuant to Section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), as
amended by the Workforce Investment Act of 1998, all electronic and information
technology (EIT) products and services developed, acquired, maintained, or used
under this contract/order must comply with the “Electronic and Information
Technology Accessibility Provisions” set forth by the Architectural and
Transportation Barriers Compliance Board (also referred to as the “Access
Board”) in 36 CFR part 1194. Information about Section 508 provisions is
available at http://www.section508.gov/. The complete text of Section 508 Final
provisions can be accessed at
http://www.access-board.gov/sec508/provisions.htm.

 

b.The Section 508 standards applicable to this contract/order are identified in
the Statement of Work. The contractor must provide a written Section 508
conformance certification due at the end of each contract/order exceeding
$100,000 when the contract/order duration is one year or less. If it is
determined by the Government that EIT products and services provided by the
Contractor do not conform to the described accessibility standards in the
Product Assessment Template, remediation of the products or services to the
level of conformance specified in the Contractor’s Product Assessment Template
will be the responsibility of the Contractor at its own expense.

 

- 19 -

 

 

NCI Control Number: N43CO-2012-00073

 

c.In the event of a modification(s) to this contract/order, which adds new EIT
products or services or revises the type of, or specifications for, products or
services the Contractor is to provide, including EIT deliverables such as
electronic documents and reports, the Contracting Officer may require that the
contractor submit a completed HHS Section 508 Product Assessment Template to
assist the Government in determining that the EIT products or services support
Section 508 accessibility standards. Instructions for documenting accessibility
via the HHS Section 508 Product Assessment Template may be found under Section
508 policy on the HHS Office on Disability Web site (http://www.hhs.gov/od/)

 

ARTICLE H.11. PUBLICATION AND PUBLICITY

 

In addition to the requirements set forth in HHSAR Clause 352.227-70,
Publications and Publicity incorporated by reference in SECTION I of this
contract, the Contractor shall acknowledge the support of the National
Institutes of Health whenever publicizing the work under this contract in any
media by including an acknowledgment substantially as follows:

 

“This project has been funded in whole or in part with Federal funds from the
National Cancer Institute, National Institutes of Health, Department of Health
and Human Services, under Contract No. HHSN261201200068Cn

 

ARTICLE H.12. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips@os.dhhs.gov and the mailing
address is:

 

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C. 20026

 

ARTICLE H.13. YEAR 2000 COMPLIANCE

 

In accordance with FAR 39.106, Information Technology acquired under this
contract must be Year 2000 compliant as set forth in the following clause(s):

 

1.Service Involving the Use of Information Technology
YEAR 2000 COMPLIANCE—SERVICE INVOLVING THE USE OF INFORMATION TECHNOLOGY

 

The Contractor agrees that each item of hardware, software, and firmware used
under this contract shall be able to accurately process date data (including,
but not limited to, calculating, comparing and sequencing) from, into and
between the twentieth and twenty-first centuries and the Year 1999 and the Year
2000 and leap year calculations.

 

(End of Clause)

 

- 20 -

 

 

NCI Control Number: N43CO-2012-00073

 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 

ARTICLE I.1. GENERAL CLAUSES FOR A FIXED-PRICE RESEARCH AND DEVELOPMENT SBIR
PHASE I CONTRACT

 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically as follows: FAR Clauses at:
https://www.acquisition.gov/far/. HHSAR Clauses at:
http://www.hhs.gov/policies/hhsar/subpart352.html.

 

a.FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

 

FAR

CLAUSE NO.

  DATE   TITLE 52.202-1   Jan 2012   Definitions (Over the Simplified
Acquisition Threshold) 52.203-12   Oct 2010   Limitation on Payments to
Influence Certain Federal Transactions (Over $150,000) 52.204-7   Aug 2012  
Central Contractor Registration 52.204-10   Aug 2012   Reporting Executive
Compensation and First-Tier Subcontract Awards ($25,000 or more) 52.209-6   Dec
2010   Protecting the Government’s Interests When Subcontracting With
Contractors Debarred, Suspended, or Proposed for Debarment (Over $30,000)
52.215-8   Oct 1997   Order of Precedence - Uniform Contract Format 52.219-6  
Jut 1996   Notice of Total Small Business Set-Aside 52.222-3   Jun 2003  
Convict Labor 52.222-21   Feb 1999   Prohibition of Segregated Facilities
52.222-26   Mar 2007   Equal Opportunity 52.222-35   Sep 2010   Equal
Opportunity for Veterans ($100,000 or more) 52.222-36   Oct 2010   Affirmative
Action for Workers with Disabilities 52.222-37   Sep 2010   Employment Reports
on Veterans ($100,000 or more) 52.222-50   Feb 2009   Combating Trafficking in
Persons 52.222-54   Jut 2012   Employment Eligibility Verification (Over the
Simplified Acquisition Threshold) 52.223-6   May 2001   Drug-Free Workplace
52.223-18   Aug 2011   Encouraging Contractor Policies to Ban Text Messaging
While Driving 52.225-1   Feb 2009   Buy American Act - Supplies 52.225-13   Jun
2008   Restrictions on Certain Foreign Purchases 52.227-1   Dec 2007  
Authorization and Consent, Alternate I (Apr 1984)

 

- 21 -

 



NCI Control Number: N43CO-2012-00073

 

FAR

CLAUSE NO.

  DATE   TITLE 52.227-2   Dec 2007   Notice and Assistance Regarding Patent and
Copyright Infringement 52.227-11   Dec 2007   Patent Rights - Ownership by the
Contractor (Note: In accordance with FAR 27.303(b)(2), paragraph (e) is modified
to include the requirements in FAR 27.303(b)(2)(i) through (iv). The frequency
of reporting in (i) is annual. 52.227-20   Dec 2007   Rights in Data - SBIR
Program 52.232-9   Apr 1984   Limitation on Withholding of Payments 52.232-23  
Jan 1986   Assignment of Claims 52.232-25   Oct 2008   Prompt Payment 52.232-33
  Oct 2003   Payment by Electronic Funds Transfer-Central Contractor
Registration 52.233-1   Jul 2002   Disputes 52.233-3   Aug 1996   Protest After
Award 52.233-4   Oct 2004   Applicable Law for Breach of Contract Claim 52.243-1
  Aug 1987   Changes - Fixed Price, Alternate V (Apr 1984) 52.244-6   Dec 2010  
Subcontracts for Commercial Items 52.249-1   Apr 1984   Termination for the
Convenience of the Government (Fixed-Price) (Short Form) 52.249-9   Apr 1984  
Default (Fixed-Price Research and Development) (Over the Simplified Acquisition
Threshold) 52.249-14   Apr 1984   Excusable Delays 52.253-1   Jan 1991  
Computer Generated Forms

 

b.DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
CHAPTER 3) CLAUSES:

 

HHSAR

CLAUSE NO.

  DATE   TITLE 352.202-1   Jan 2006   Definitions 352.203-70   Mar 2012  
Anti-Lobbying 352.222-70   Jan 2010   Contractor Cooperation in Equal Employment
Opportunity Investigations 352.227-70   Jan 2006   Publications and Publicity
352.231-71   Jan 2001   Pricing of Adjustments 352.242-70   Jan 2006   Key
Personnel 352.242-73   Jan 2006   Withholding of Contract Payments

 

[End of GENERAL CLAUSES FOR A FIXED-PRICE RESEARCH AND DEVELOPMENT SBIR PHASE I
CONTRACT- Rev. 08/2012].

- 22 -

 

 



NCI Control Number: N43CO-2012-00073

 

ARTICLE I.2. AUTHORIZED SUBSTITUTION OF CLAUSES

 

ARTICLE I.1. of this SECTION is hereby modified as follows:

 

a.Alternate IV (October 2010) of FAR Clause 52.215-21, Requirements for
Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing
Data—Modifications (October 2010) is added.

 

- 23 -

 

 



NCI Control Number: N43CO-2012-00073

 

ARTICLE I.3. Additional Contract Clauses

 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
Contracting Officer will make their full text available.

 

a.FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

 

1.FAR Clause 52.219-28, Post-Award Small Business Program Rerepresentation
(April 2012).

 

2.FAR Clause 52.227-16, Additional Data Requirements (June 1987).

 

3.FAR Clause 52.244-5, Competition in Subcontracting (December 1996).

 

4.FAR Clause 52.246-23, Limitation of Liability (February 1997).

 

b.DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

1.THERE ARE NO APPLICABLE CLAUSES IN THIS SECTION.

 

c.NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:

 

The following clauses are attached and made a part of this contract:

 

1.THERE ARE NO APPLICABLE CLAUSES IN THIS SECTION.

 

- 24 -

 

 



NCI Control Number: N43CO-2012-00073

 

ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

This contract incorporates the following clauses in full text.

 

a.THERE ARE NO APPLICABLE CLAUSES IN THIS SECTION.

 

- 25 -

 

 



NCI Control Number: N43CO-2012-00073

 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

SECTION J - LIST OF ATTACHMENTS

 

The following documents are attached and incorporated in this contract:

 

1. Statement of Work

 

Statement of Work, dated August 15, 2012, 2 pages.

 

2. Invoice Instructions for NIH Fixed-Price Contracts, NIH(RC)-2

 

Invoice Instructions for NIH Fixed-Price Contracts, NIH(RC)-2, (8/12), 3 pages.

 

3. Safety and Health

 

Safety and Health, HHSAR Clause 352.223-70, (1/06), 2 pages.

 

4. Disclosure of Lobbying Activities, SF-LLL

 

Disclosure of Lobbying Activities, SF-LLL, dated 7/97, 2 pages.

 

- 26 -

 

 

STATEMENT OF WORK (Phase I)

 

TITLE: * PRINCIPAL INVESTIGATOR(S): Dr. Arthur Tinkelenberg PROJECT DURATION: 9
months COMPANY: Enumeral Biomedical Corp SUBCONTRACTORS: NA

 

I.Background Information and Objectives

 

A.Background Information

Cancer is a leading cause of death that affects millions of lives across the
world. It is a complex disease that is likely to require multifactorial
measurements for earlier and more accurate diagnosis and patient stratification.
Tissue biopsies and fine needle aspirates are commonly collected clinically, but
existing multi-analyte technology platforms are ill-equipped to derive
meaningful information from single samples.

 

The goal of this proposal is to characterize Enumeral’s technology for the * on
clinical samples and to * to be used in Phase II. Enumeral’s platform is ideally
suited for the measurement of * samples, as it can * from any tissue. The system
will be characterized with commercially available reagents and tested on *
samples to measure *, *, and gene expression.

 

With the mortality associated with cancer and the sheer volume of clinical
samples taken on an annual basis, the advancement of technologies for the
analysis of * samples has the potential to advance the understanding of cancer
progression and open new doors for diagnostic and treatment paradigms.

 

B.Technical Objectives

Objective #1: Assay Development. Design and characterize an assay using
Enumeral’s technology to measure a wide range of * samples.

 

Milestone 1.1 – Design assay and validate *. * can be validated by confirming
lack of * between * on the * and *, specifically, * should show a *.

 

Milestone 1.2 - Characterize assay sensitivity and repeatability for *. Confirm
via * that the * for each * and that the * as measured by * is *.

 

Milestone 1.3 - Establish protocol for *. Milestone is complete when * and *.

 

Objective #2: Data Collection & Analysis. Characterize the process and
performance of Enumeral’s technology using *.

 

For the characterization of the assay, we have used * of the *, as this allows
*, focusing instead on *. This should allow for * and be largely independent of
the assay itself.

 

Milestone 2.1 - Characterize the * and * and/or * in *.

 

2.1(A) The number of * should be *. The level of * should serve as *.

 

2.1(B) for *, the number of * is expected to vary from sample to sample. The *
should be within *.

 

2.1(C) for * as above, the * should be within *.

 

Objective #3: Design *. Develop a * that will allow construction and testing in
Phase II.

 

Milestone 3.1 - Conduct procedural analysis of microengraving process. Identify
any * that will * and *. Identify areas where the * can be achieved in an *,
with the goal of *.

 

Attachment 1

 

 

 



Milestone 3.2 - Design * that includes * and *. This * should reflect * and *
and should *.

 

Milestone 3.3 - Perform * to identify areas where * for a *. Produce * that are
required for * and for which there is presently *. Produce * that will lead to *
in a * by * when compared to *.

 

II.Services to be Performed

 

A.General Requirements

 

1.The contractor shall independently perform all work and furnish all labor,
materials, supplies, equipment, and services (except as otherwise specified in
the contract).

 

2.All work will be monitored by the Government Project Officer identified in
Section G of the contract.

 

B.Specific Requirements

 

Phase I Milestones and Timeline

(Please feel free to use format appropriate for your project)

 

       

Months

1-3

  Months
4-6  

Months

7-9

Objective #1:  Assay Development.   Milestone 1.1 – Design assay and order *.  
Month 1             Milestone 1.2 - Characterize assay *   Month 3            
Milestone 1.3 - Establish *   Month 3         Objective #2:  Data Collection &
Analysis.   Milestone 2.1 - Characterize the * and *.       (Ongoing)   Month 7
Objective #3:  Design Automation Prototype.   Milestone 3.1 - Conduct procedural
analysis of microengraving process           Month 8     Milestone 3.2 - Design
* that includes * and identifies*           Month 8     Milestone 3.3 - Perform
* to * where *.           Month 8 Deliver Final Report to NCI              
Month 9

 

 

 

 

[ex10-33form2.jpg]

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

 

 

 

Invoice instructions for NIH Fixed-price contracts, nih(rc)-2

 

Format: Submit payment requests on Standard Form 1034, Public Voucher for
Purchases and Services Other Than Personal, or the Contractor’s self-generated
form provided it contains all of the information prescribed herein. DO NOT
include a cover letter with the payment request.

 

Number of Copies: Submit payment requests in the quantity specified in the
Invoice Submission Instructions in Section G of the Contract Schedule.

 

Frequency: Submit payment requests upon delivery and acceptance of goods or
services unless otherwise authorized by the Contracting Officer.

 

Preparation and Itemization of the Payment Request: Prepare payment requests as
follows:

 

Note: All information must be legible or the invoice will be considered improper
and returned to the Contractor.

 

(a)Designated Billing Office Name and Address: Enter the designated billing
office name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.

 

(b)Contractor’s Name, Address, Point of Contact, TIN, and DUNS or DUNS+4 Number:
Show the Contractor’s name and address exactly as they appear in the contract.
Any invoice identified as improper will be sent to this address. Also include
the name, title, phone number, and e-mail address of the Point of Contact in
case of questions. If the remittance name differs from the legal business name,
both names must appear on the invoice. Provide the Contractor’s Federal Taxpayer
Identification Number (TIN) and Data Universal Numbering System (DUNS) or DUNS+4
number. The DUNS number must identify the Contractor’s name and address exactly
as stated in the contract, and as registered in the Central Contractor
Registration (CCR) database.

 

When an approved assignment of claims has been executed, the Contractor shall
provide the same information for the assignee as is required for the Contractor
(i.e., name, address, point of contact, TIN, and DUNS number), with the
remittance information clearly identified as such.

 

(c)Invoice/Voucher Number: Identify each payment request by a unique invoice
number, which can only be used one time regardless of the number of contracts or
orders held by an organization. For example, if a contractor has already
submitted invoice number 05 on one of its contracts or orders, it cannot use
that same invoice number on any other contract or order. Payment requests with
duplicate invoice numbers will be considered improper and returned to the
contractor.

 

The NIH does not prescribe a particular numbering format but suggests using a
job or account number for each contract and order followed by a sequential
invoice number (example: 8675309-05). Invoice numbers are limited to 30
characters. There are no restrictions on the use of special characters, such as
colons, dashes, forward slashes, or parentheses.

 

If all or part of an invoice is suspended and the contractor chooses to reclaim
those costs on a supplemental invoice, the contractor may use the same unique
invoice number followed by an alpha character, such as “R” for revised (example:
8675309-05R).

 

(d)Date Invoice/Voucher Prepared: Insert the date the payment request is
prepared.

 

(e)Contract Number and Order Number (if applicable): Insert the contract number
and order number (if applicable).

 

(f)Contract Title: Insert the contract title listed on the cover page of the
contract.

 



NIH(RC)-2 Attachment 2 8/2012  

 

1

 



(g)Current Contract Period of Performance: Insert the contract start
date/effective date through the current completion date of the contract.

 

(h)Effective Date: Insert the effective date of the contract or if billing under
an order, the effective date of the order.

 

(i)Total Fixed-Price of Contract/Order: Insert the total fixed-price of the
contract/order.

 

(j)Two-Way/Three-Way Match: Identify whether payment is to be made using a
two-way or three-way match. To determine required payment method, refer to the
Invoice Submission Instructions in Section G of the Contract Schedule.

 

(k)Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

 

(l)Central Point of Distribution: Identify the Central Point of Distribution, as
specified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

 

(m)Billing Period: Insert the beginning and ending dates (month, day, and year)
of the period in which costs were incurred and for which reimbursement is
claimed.

 

(n)Description of Supplies or Services: Provide a description of the supplies or
services; by line item (if applicable), quantity, unit price (where
appropriate), and total amount. The item description, unit of measure, and unit
price must match those specified in the contract. For example, if the contract
specifies 1 box of hypodermic needles (100/box) with a unit price of $50.00,
then the invoice must state 1 box, hypodermic needles (100/box), $50.00, not 100
syringes at $0.50 each. Invoices that do not match the line item pricing in the
contract will be considered improper and will be returned to the Contractor.

 

(o)Amount Billed - Current Period: Insert the amount claimed for the current
billing period, including any adjustments, if applicable. If the Contract
Schedule contains separately priced line items, identify the contract line
item(s) on the payment request.

 

(p)Amount Billed - Cumulative: Insert the cumulative amounts claimed to date,
including any adjustments as applicable. If the Contract Schedule contains
separately priced line items, identify the contract line item(s) on the payment
request.

 

(q)Freight or Delivery Charges: Identify all charges for freight or express
shipments, other than f.o.b. destination, as a separate line item on the
invoice. (If shipped by freight or express, and charges are more than $25,
attach prepaid bill.)

 

(r)Government Property: If the contract authorizes the purchase of any item of
Government Property (e.g., equipment), the invoice must list each item for which
reimbursement is requested. Include reference to the following (as applicable):

 

-item number for the specific piece of equipment listed in the Property
Schedule, and

-Contracting Officer Authorization (COA) Number, if the equipment is not covered
by the Property Schedule.

 

Currency: All NIH contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract may not exceed the United
States dollars authorized.

 



NIH(RC)-2 Attachment 2 8/2012  

 

2

 

 

[ex10-33form3.jpg]

 

 

 

 

Safety and Health, HHSAR 352.223-70 (January 2006)

 

(a)To help ensure the protection of the life and health of all persons, and to
help prevent damage to property, the Contractor shall comply with all Federal,
State, and local laws and regulations applicable to the work being performed
under this contract. These laws are implemented or enforced by the Environmental
Protection Agency, Occupational Safety and Health Administration (OSHA) and
other regulatory/enforcement agencies at the Federal, State, and local levels.

 

(1)In addition, the Contractor shall comply with the following regulations when
developing and implementing health and safety operating procedures and practices
for both personnel and facilities involving the use or handling of hazardous
materials and the conduct of research, development, or test projects:

 

(ii)29 CFR 1910.1030, Bloodborne pathogens; 29 CFR 1910.1450, Occupational
exposure to hazardous chemicals in laboratories; and other applicable
occupational health and safety standards issued by OSHA and included in 29 CFR
Part 1910. These regulations are available at: http://www.osha.gov.

 

(ii)Nuclear Regulatory Commission Standards and Regulations, pursuant to the
Energy Reorganization Act of 1974 (42 U.S.C. 5801 et seq.). The Contractor may
obtain copies from the U.S. Nuclear Regulatory Commission, Washington, DC 20555-
0001.

 

(2)The following Government guidelines are recommended for developing and
implementing health and safety operating procedures and practices for both
personnel and facilities:

 

(i)Biosafety in Microbiological and Biomedical Laboratories, CDC. This
publication is available at
http://www.cdc.gov/OD/ohs/biosfty/bmbl4/bmbl4toc.htm.

 

(ii)Prudent Practices for Safety in Laboratories (1995), National Research
Council, National Academy Press, 500 Fifth Street, NW., Lockbox 285, Washington,
DC 20055 (ISBN 0-309-05229-7). This publication is available at
http://www.nap.edu/catalog/4911.html.

 

(b)Further, the Contractor shall take or cause to be taken additional safety
measures as the Contracting Officer, in conjunction with the Contracting
Officer’s Technical Representative or other appropriate officials, determines to
be reasonably necessary. If compliance with these additional safety measures
results in an increase or decrease in the cost or time required for performance
of any part of work under this contract, the Contracting Officer will make an
equitable adjustment in accordance with the applicable “Changes” clause set
forth in this contract.

 

(c)The Contractor shall maintain an accurate record of, and promptly report to
the Contracting Officer, all accidents or incidents resulting in the exposure of
persons to toxic substances, hazardous materials or hazardous operations; the
injury or death of any person; or damage to property incidental to work
performed under the contract and all violations for which the Contractor has
been cited by any Federal, State or local regulatory/enforcement agency. The
report shall include a copy of the notice of violation and the findings of any
inquiry or inspection, and an analysis addressing the impact these violations
may have on the work remaining to be performed. The report shall also state the
required action(s), if any, to be taken to correct any violation(s) noted by the
Federal, State or local regulatory/enforcement agency and the time frame allowed
by the agency to accomplish the necessary corrective action.

 



Safety and Health, HHSAR 352.223-70 (January 2006)

Attachment 3 

Page 1 of 2

 



(d)If the Contractor fails or refuses to comply with the Federal, State or local
regulatory/enforcement agency’s directive(s) regarding any violation(s) and
prescribed corrective action(s), the Contracting Officer may issue an order
stopping all or part of the work until satisfactory corrective action (as
approved by the Federal, State or local regulatory/enforcement agencies) has
been taken and documented to the Contracting Officer. No part of the time lost
due to any stop work order shall be subject to a claim for extension of time or
costs or damages by the Contractor.

 

(e)The Contractor shall insert the substance of this clause in each subcontract
involving toxic substances, hazardous materials, or hazardous operations. The
Contractor is responsible for the compliance of its subcontractors with the
provisions of this clause.

 

(End of clause)

 



Safety and Health, HHSAR 352.223-70 (January 2006)



Page 2 of 2

 

 

[ex10-33form4.jpg]

 



Attachment 4



 

 

 

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES

 

This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Complete all items that apply for both
the initial filing and material change report. Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.

 

1.Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.

 

2.Identify the status of the covered Federal action.

 

3.Identify the appropriate classification of this report. If this is a followup
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred. Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.

 

4.Enter the full name, address, city, State and zip code of the reporting
entity. Include Congressional District, if known. Check the appropriate
classification of the reporting entity that designates if it is, or experts to
be. a prime or subaward recipient. Identify the tier of the subawardee, e.g.,
the first subawardee of the prime is the 1st tier. Subawards include but are not
limited to subcontracts, subgrants and contract awards under grants.

 

5.If the organization filing the report in item 4 checks “Subawardee,” then
enter the full name, address, city, State and zip code of the prime Federal
recipient. Include Congressional District, if known.

 

6.Enter the name of the Federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example. Department of Transportation, United States Coast Guard.

 

7.Enter the Federal program name or description for the covered Federal action
(item 1). If known, enter the full Catalog of Federal Domestic Assistance (CFDA)
number for grants, cooperative agreements, loans, and loan commitments.

 

8.Enter the most appropriate Federal identifying number available for the
Federal action identified in item 1 (e.g., Request for Proposal (RFP) number;
Invitation for Bid (IFB) number; grant announcement number; the contract, grant,
or loan award number; the application/proposal control number assigned by the
Federal agency). Include prefixes, e.g., “RFP-OE-90-001.”

 

9.For a covered Federal action where there has been an award or loan commitment
by the Federal agency, enter the Federal amount of the award/loan commitment for
the prime entity identified in item 4 or 5.

 

10.(a)   Enter the full name, address, city, State and zip code of the lobbying
registrant under the Lobbying Disclosure Act of 1995 engaged by the reporting
entity identified in item 4 to influence the covered Federal action.

 

(b)   Enter the full names of the individual(s) performing services, and include
full address if different from 10 (a). Enter Last Name, First Name, and Middle
Initial (Ml).

 

11.The certifying official shall sign and date the form, print his/her name,
title, and telephone number.

 

According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number. The valid OMB control number for this information collection is OMB No.
0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503.

 

 

 

 



Contract Number : HHSN261201200073C

NCI Control Number : N43CO-2012-00073

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

The following documents are incorporated by reference to this contract:

 

1.Annual Representations and Certifications completed and located at the Online
Representations and Certifications Application (ORCA) at the System for
Acquisition Management (SAM) website (www.sam.gov)

 

2.NIH Representations & Certifications, dated 08/02/2012

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

 

